Case 1:06-cr-00071-JPJ Document 262 Filed 06/02/20 Page 1 of 5 Pageid#: 1588




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                                                )     Case No. 1:06CR00071
                                                )
v.                                              )      OPINION AND ORDER
                                                )
LISA MARIE CASEY,                               )     By: James P. Jones
                                                )     United States District Judge
                  Defendant.                    )


       Justin Lugar, Assistant United States Attorney, Roanoke, Virginia, for United
States; Nancy C. Dickenson-Vicars, Assistant Federal Public Defender, Abingdon,
Virginia, for Defendant.

      The defendant, a federal inmate previously sentenced by this court, has filed

a motion seeking compassionate release from her sentence.       The motion is filed

pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018,

Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239 (2018), which permits a reduction

in sentence after considering the factors set forth in 18 U.S.C. § 3553(a) and if the

court finds “extraordinary and compelling reasons warrant such a reduction” and the

reduction “is consistent with applicable policy statements issued by the Sentencing

Commission.”
Case 1:06-cr-00071-JPJ Document 262 Filed 06/02/20 Page 2 of 5 Pageid#: 1589




       The defendant pleaded guilty to one count of attempted bank fraud and one

count of wire fraud. On July 16, 2007, she was sentenced to a term of 96 months

incarceration, to be followed by five years of supervised release. She served this

sentence and began her term of supervision on July 19, 2013. On October 29, 2018,

the defendant was found to have violated the conditions of her supervised release,

and she was sentenced to a term of 24 months imprisonment, which she is currently

serving. See United States v. Casey, 770 F. App’x 654, 655 (4th Cir. 2019)

(unpublished) (affirming sentence).

       This is the third compassionate release motion filed by the defendant.1 The

court denied her two earlier pro se motions. In the first she alleged that she was not

being adequately treated in the Bureau of Prisons for her multiple sclerosis,

neuropathy, and diverticulitis. United States v. Casey, No. 1:06CR00071, 2019 WL

1987311 (W.D. Va. May 6, 2019). In the second she added blood clotting disorder,

Hep C, neoplasm, and lesions. Op. & Order, Dec. 17, 2019, ECF No. 236, (denying

motion). After the advent of the Covid-19 pandemic, she filed the present motion,

pro se.2 The United States Attorney responded, and the Federal Public Defender


       1
           Casey actual has filed three separate pro se versions of her current request, which
I will treat as one.
       2
          Casey is a frequent pro se litigator. During her original period of incarceration,
she filed five separate motions under 28 U.S.C. § 2255 in this court attacking her
convictions, as well as a motion under 28 U.S.C. § 2241 in the Southern District of West
Virginia. See Casey v. Batts, No. 1:11-0066, 2011 WL 8006717, at *2 (Aug. 8, 2011), R.
& R. adopted, 2012 WL 2130950 (S.D.W. Va. June 12, 2012), appeal dismissed, No. 12-
                                             -2-
Case 1:06-cr-00071-JPJ Document 262 Filed 06/02/20 Page 3 of 5 Pageid#: 1590




then entered an appearance for the defendant and filed a reply. The motion is thus

ripe for decision.

       The defendant is now 45 years old. She has had a troubled life, characterized

by her constant mendacity. In 1997, when she was 23, she was charged in Maryland

with 39 counts of forgery and 40 counts of theft, all of which were dismissed for a

suspended sentence on one count. In 2002, when she was 27, she was convicted of

perjury based on testimony as a witness in this court. Her underlying sentence

imposed by this court in 2007 when she was 32 years old, resulted after she had

stolen money orders and attempted to use them, stolen checks and tried to use them,

sought in a series of intercepted letters to persuade her husband to take the blame,

and pretended to be pregnant in order to lessen her sentence. She has been divorced

five times, although it appears that she may have forged the last divorce papers

herself. Presentenced Investigation Report ¶ 50, ECF No. 233. She has a history of

illicit drug use and has been diagnosed with mental health issues, including PTSD

and borderline personality disorder.




7052 (4th Cir. Aug. 20, 2012). She has filed two pro se motions in this court attacking her
supervised release revocation, one of which was denied, United States v. Casey, No.
1:06CR00071, 2019 WL 5408607 (W.D. Va. May 28, 2019), aff’d, 783 F. App’x 298 (4th
Cir. 2019) (unpublished), and one of which is still pending. She presently has a pro se civil
action in the Southern District of West Virginia seeking money damages against a jail
official, Casey v. Francis, Civil Action No. 5:19-cv-00839 (S.D.W. Va.), as well as a pro
se § 2241 action attacking her supervised release violation sentence, Casey v. Reherman,
No. 1:19-cv-00244 (S.D.W. Va.).
                                             -3-
Case 1:06-cr-00071-JPJ Document 262 Filed 06/02/20 Page 4 of 5 Pageid#: 1591




      Casey is presently confined at FCI Aliceville, located in Alabama. She has a

projected half-way house placement beginning September 2, 2020, and a projected

release date of October 2, 2020.

      As the government points out in its response, Casey makes extraordinary

allegations as to her claimed disabilities, namely that

      I am confined to a wheelchair 24 hours a day 7 days a week, I require
      assistance to be able to do ANY daily living activities, that include but
      NOT LIMITED TO: Toileting, showering, cleaning my room (I have
      already received an incident report for being unsanitary and sanctioned
      because of this), somedays eating, preparing food, I cant wheel myself
      across compound, at all in any way, and much more), in which I am
      denied an Inmate companion, Medical per response back to me via
      email states that they don't have trained inmate companions here at this
      facility, and those are for medical centers in which my medical visit
      yesterday with Mr. Williamson stated I should not even be here at this
      facility, and spoke with Dr. Li as well.

Mot. 2, ECF No. 245. This is even though she also claims that she is needed at home

to care for her son. Id. at 1 (“My husband needs me to help with [L.].”

      The Bureau of Prisons medical records belie her allegations. They show that

she has not been diagnosed with multiple sclerosis, nor a potentially cancerous

neoplasm. X-rays studies of her spine are normal. Gov’t’ Resp. Ex 1, ECF No. 248-

1, at 1, 2, 3. While she had been allowed to use a walker, her malingering has been

observed by prison authorities. “Inmate was observed Monday 8/5/19 walking

without limp, pushing wheely walker with one hand in front of commissary. As




                                          -4-
Case 1:06-cr-00071-JPJ Document 262 Filed 06/02/20 Page 5 of 5 Pageid#: 1592




medical van approached, Inmate began walking with limp and using two hands on

walker.” Id. at 4.

      I am convinced that Casey is merely continuing her life-long pattern of

behavior. There is no evidence that she is entitled to relief under § 3582(c)(1)(A).

       It is ORDERED that the defendant’s motions, ECF Nos. 245, 250, and 251,

are DENIED.

                                               ENTER: June 2, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         -5-
